IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                No. 99-20982
                              Summary Calendar



     UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,,

            versus


     HECTOR MARIO HURTADO-BRAVO,
     also known as Hector Miorio Hurtado,

                                                  Defendant-Appellant.




            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-99-CR-68-1

                                  June 26, 2000


Before GARWOOD, HIGGINBOTHAM, and WIENER, Circuit Judges.

PER CURIAM*:

     Hector Mario Hurtado-Bravo (Hurtado-Bravo) appeals the sentence

imposed by the district court following guilty-plea conviction of

illegal reentry into the United States following deportation, a

violation   of   8   U.S.C.   §    1326.   Hurtado-Bravo    challenges   the

characterization of his prior Texas state conviction for possession of

     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
a controlled substance as a “drug trafficking” offense and the

concomitant 16-level increase in his base offense level under U.S.S.G.

§ 2L1.2(b)(1)(A). He also contends that the notice and specificity

requirements of due process are violated by designating his Texas

conviction of simple possession of cocaine as “drug trafficking.”

     We review the district court’s application of the Sentencing

Guidelines de novo and its factual findings for clear error. See United

States v. Lowder, 148 F.3d 548, 552 (5th Cir. 1998).

     Hurtado-Bravo’s argument that simple possession of a controlled

substance does not constitute an “aggravated felony” for purposes of §

2L1.2(b)(1)(A) is foreclosed by our decision in United States v.

Hinojosa-Lopez, 130 F.3d 691 (5th Cir. 1997). 18 U.S.C. § 924(c)(2)

defines a “drug trafficking crime” to include “any felony punishable

under the Controlled Substances Act (21 U.S.C. [§] 801, et seq.) . . ..”

As simple possession of cocaine is a felony under Texas law and is also

an offense punishable under the Controlled Substances Act, see 21 U.S.C.

§ 844(a), Hurtado-Bravo’s argument fails.

     Hurtado-Bravo’s contention that the term “drug trafficking” as used

by the Sentencing Guidelines is unconstitutionally vague and does not

provide adequate notice is likewise unavailing.          Hurtado-Bravo

challenges only a sentencing guideline. “Due process does not mandate

. . . notice, advice, or a probable prediction of where, within the

statutory range, the guideline sentence will fall.” United States v.

Pearson, 910 F.2d 221, 223 (5th Cir. 1990). Hurtado-Bravo’s sentence


                                   2
was well within the statutory range even if his Texas conviction had

been merely a “felony,” as he concedes it was, rather than an

“aggravated felony.”

     Accordingly, the district court’s judgment is AFFIRMED.




                                 3